                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:20-CV-00504-FDW-DSC


                CPI SECURITY SYSTEMS INC.,                        )
                                                                  )
                                     Plaintiff,                   )
                                                                  )
                v.                                                )                    ORDER
                                                                  )
                VIVINT SMART HOME INC. et. al.,                   )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Charles C. Eblen]” (document #14) filed October 6, 2020. For the reasons set forth

               therein, the Motion will be granted


                          All counsel are advised that local counsel must sign all documents submitted to the Court

               and as such are accountable for the substance of such submissions under Rule 11 of the Federal

               Rules of Civil Procedure.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Frank D. Whitney.


                          SO ORDERED.


Signed: October 9, 2020




                      Case 3:20-cv-00504-FDW-DSC Document 16 Filed 10/09/20 Page 1 of 1
